DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

November 17, 2011

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Enforcement Discretion Regarding Compliance with New HIPAA Standards

The Centers for Medicare & Medicaid Services (CMS) has announced today that it would not
initiate enforcement action with respect to any HIPAA covered entity non-compliant with the
ASC X12 Version 5010 (Version 5010), NCPDP Telecom D.0 (NCPDP D.0), and NCPDP
Medicaid Subrogation 3.0 (NCPDP 3.0) standards until 90 days after the January 1, 2012
compliance date. Notwithstanding CMS’ discretionary application of its enforcement authority,
the compliance date for use of these new standards remains January 1, 2012.
The announcement can be found at http://www.cms.gov/ICD10, under “Latest News” link.
Background
By law, all covered entities, including health plans, providers and clearinghouses, must be in
compliance with the updated versions of the transaction standards by January 1, 2012. The
updated versions of the X12 Version 5010 and NCPDP Telecommunication D.0 and Medicaid
Subrogation 3.0 standards must be used by covered entities to exchange electronic transactions
between trading partners. Small health plans have until January 1, 2013 to implement NCPDP
3.0.
What the 90-Day Enforcement Discretionary Period Means for Medicaid
During the 90-day period immediately following January 1, 2012, State Medicaid Agencies,
plans, providers and clearinghouses may exercise discretion in Version 5010 transactions, and
NCPDP 5.1 and D.0 standards without being subject to CMS’ enforcement actions against
HIPAA-covered entities that have made good faith efforts to become compliant and deploy
contingency plans.
Additional information and Frequently Asked Questions are available at
http://www.cms.gov/ICD10

We strongly encourage State Medicaid agencies to continue working with their trading partners
to become compliant with the new HIPAA standards. CMS will continue to accept complaints
associated with compliance with the new standards and, if requested, covered entities that are the
subject of a complaint (known as filed-against entities) must produce evidence of either
compliance or a good faith effort to become compliant.
If you have questions about this Informational Bulletin, please contact Elizabeth Reed at
Elizabeth.Reed@cms.hhs.gov or 410-786-5307.

